Exhibit 10.19

 

General Electric Railcar Services Corporation

6200 So. Syracuse Way, Suite 125

Englewood, CO 80111

Phone (303) 721-7827, Fax (303) 779-8092

 

11/10/2003

 

Mr. Rodney Christianson

South Dakota Soybean Processors, LLC

100 Caspian Avenue, Box 500,

Volga, SD 57071

 

Dear Mr. Christianson,

 

In response to your inquiry, General Electric Railcar Services Corporation is
pleased to submit the following Net Service lease quotation for:

 

Quantity

 

7

 

Car Description

 

Commodity

 

 

 

 

 

5400 cu ft gravity hopper car

 

SOYBEAN CAKE, FLOUR, GRIT, MEAL, OR OTHER BY-PRODUCTS

 

 

We have attached the mechanical specifications for the equipment quoted. If you
have any questions regarding these specifications, please call me or Gail Moore,
your customer development representative, If our proposal meets with your
approval, please make one copy of the proposal letter, sign the original fax and
the copy, and mail two copies with original signatures to the attention of the
Contract Administration Department at 161 North Clark Street, Chicago, IL 60601.
Upon acceptance by GE Railcar, we will process your order, assign a rider number
and return one fully executed rider to you.

 

The terms and conditions of the proposed lease are outlined in the attached
rider and together with your existing Master Car Leasing Agreement No.
8105-83-02 will become the lease agreement upon execution and acceptance by both
parties. This transaction remains subject to GE Railcar management’s approval
until the rider is executed by GE Railcar.

 

This quote will remain in effect until 12/7/2003. In our normal course of
business, we may have provided quotations for these cars to other customers.
Therefore, our acceptance of your order is subject to continued availability of
the cars.

 

We hope this proposal meets your requirements. We look forward to your order and
servicing your future needs.

 

Sincerely,

 

Warren Sonaty

 

cc: Gail Moore

 

cc: Judy LeVoy

Customer Development Representative

 

Order Fulfillment Specialist

General Electric Railcar Services Corporation

 

General Electric Railcar Services Corporation

161 North Clark Street

 

161 North Clark Street

Chicago, IL 60601

 

Chicago, IL 60601

Phone: 312-853-5113

 

Phone: 312-853-5153

Fax: 312-853-5160

 

Fax: 312-853-5160

 

1

--------------------------------------------------------------------------------


 

DATE:           11/10/2003

QUOTE EXPIRATION DATE: 12/7/2003

RIDER NO.

CAR LEASING AGREEMENT NO. 8105-83-02

 

This Rider (“Rider”) is made by and between South Dakota Soybean Processors, LLC
(“Lessee”), and General Electric Railcar Services Corporation (“Lessor”), and
hereby incorporates by reference Car Leasing Agreement No. 8105-83-02 by and
between Lessee and Lessor and by such incorporation hereby constitutes a
separate agreement. The use of the terms “Car” or “Cars° shall mean the railcars
listed below.

 

Proposed Matrix

 

Car Description

 

Monthly
Rental  Rate

 

Term
(Months)

 

# of
Cars

 

Lease
Type

 

Hi-U
Charge

 

Hi-U
Threshold
Miles

 

New
Cars

 

Delivery
Schedule
Weeks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5400 cu ft gravity hopper cars

 

$

418.00

 

216

 

7

 

Net

 

 

 

 

 

Yes

 

1st Quarter  2004

 

 

 

--------------------------------------------------------------------------------

*Rental Rate is in US Dollars

 

New Car Cost Escalation

The rental rate under this Agreement is based upon an original delivered car
cost including freight of $52,455 per car. For each additional $100 of actual
car cost incurred by the Lessor (including -portions thereof) the rental will be
increased at the beginning of the lease $0.89 per car per month. The escalation
will be rounded to the nearest $0.50.

 

Load Limits

Lessor consents to Lessee loading railcars in excess 263,000 pounds, but not to
exceed 286,000 pounds, total weight on rail based on the following obligations
undertaken by Lessee:

 

a.                                       Lessee will ensure all necessary
approvals are secured from railroads over which cars loaded in excess of 263,000
pounds total weight on rail shall run and will upon the written request of
Lessor furnish evidence demonstrating such approvals.

 

b.                                      Lessee will indemnify and hold harmless
Lessor and its officers, directors, employees, contractors and agents against
any and all loss, claims, actions, costs, liability or expense caused by running
or loading of any of the railcars in excess of 286,000 pounds total weight on
rail during the term of the lease.

 

c.                                       Lessee will indemnify Lessor against
structural damage or failures caused by the loading in excess of 286,000 pounds
total weight on rail excepting, however, ordinary wear and tear, and will,
immediately upon demand therefore, pay to Lessor the full cost of any repairs
made necessary or desirable as a result of the loading in excess of 286,000
pounds total weight on rail; such payment will be treated as additional rent due
under the lease.

 

2

--------------------------------------------------------------------------------


 

Term

The rental of the Cars shall commence on the date that each Car arrives from the
current location thereof.

 

The term of use of the Cars shall continue for the number of months described in
the above matrix front the first day of the month following the average date of
delivery of such Car(s) to Lessee.

 

Lessee’s obligation to pay rent under this rider with respect to each of the
cars will be deemed to have terminated on the later of the expiration date of
this Rider or the date that the respective car arrives at a point designated by
the Lessor plus five days.

 

Commodity

Lessee intends to use the Car(s) for service with the following commodities. The
Lessee agrees that the class of car listed above is correct for service with the
following commodities: SOYBEAN, CAKE, FLOUR, GRITS, MEAL OR OTHER BY PRODUCTS.

 

Vibrator Brackets / Logo

The cars will enter Lessee’s service with vibrator brackets installed and South
Dakota Soybean Processors logo applied to all cars.

 

Net Lease Provisions

Articles 5, Mileage Compensation: 7A. Lessor Responsibility;7B. Lessee
Responsibility; 7C. Inspection, Maintenance, and Notification, and 7D. Shop
Repairs, of the Agreement shall not apply and are superseded by the following
provisions which shall apply:

 

Unconditional Obligations

This Lease is a net lease, and Lessee’s obligation to pay all rent and all other
amounts payable hereunder is ABSOLUTE, AND UNCONDITIONAL and shall not be
affected by any circumstances of any character whatsoever, including without
limitation, (i) any setoff, counterclaim, recoupment, defense, abatement or
reduction or any right which Lessee may have against Lessor, the manufacturer or
supplier of any of the Cars or anyone else; (ii) any defect in the title,
condition, design or operation of or lack of fitness for use of, or any damage
to, or loss of, all or any part of the Cars; or (iii) the existence of any lien
or Lessor’s lien with respect to-the Cars. Each payment of rent or other amount
paid by Lessee hereunder shall be final and Lessee will not seek to recover all
or any part of such patent from Lessor for any reason whatsoever.

 

Compliance with Laws; Operation and Maintenance; Additions

(a)                                  Lessee will use the Cars in a careful and
proper manner, will comply with and conform to all governmental laws, rules and
regulations and industry association rules and regulations relating thereto, and
will cause the Cars to be operated in accordance with the manufacturer’s or
supplier’s instructions or manuals. Without limitation to the generality of the
foregoing, Lessee will (i) cause the Cars to be used in compliance with all
rules and recommendations of AAR and FRA; (ii) will not permit any Car to be
loaded improperly or in excess of the load limit stenciled thereon; (iii) will
not permit any Car to be loaded with any commodity other than the Commodity
designated in applicable Riders, and (iv) will not permit

 

3

--------------------------------------------------------------------------------


 

any Car to be outside the continental United States at any time, without the
prior written approval of Lessor. Any use approved by Lessor outside the United
States and Canada cannot exceed 180 days in any calendar year with respect to
any Car.

 

(b)                                 The Car(s) must be maintained and returned
(i) in a condition that would not otherwise constitute a “cause for attention or
renewal” as defined in Section “A” of each rule in the Field Manual of the AAR
then in effect, (ii) without any AAR Interchange Rule 95 damage. (iii) without
the necessity for running repairs as defined in the AAR Interchange Rules, (iv)
in compliance with the AAR, DOT, FRA and all other laws and regulations of the
government or industry agency having authority over the use of the Car(s),
repair requirements, modifications, inspection and reporting and provide
supporting documentation evidencing compliance with aforementioned regulatory
bodies; and (v) suitable for the immediate loading, transporting, and unloading
of commodities as defined in the Rider. Lessee will be responsible for all
expenses during and at the end of the Lease term. Lessee will, at its own
expense, keep and maintain the Cars in good repair, condition and working order
and furnish all parts, replacements, mechanisms, devices and servicing required
therefor so that the value, condition and operating efficiency thereof will at
all times be maintained and preserved, reasonable wear and tear excepted. Lessee
will cause each Car to be maintained in conformance with all rules and
regulations of AAR and IRA and, if mandated, modified so that it will qualify
for unrestricted interchange in the United States and Canada and remain suitable
for loading, transporting and unloading the Commodity. All such repairs, parts,
mechanisms, devices, replacements and modifications shall immediately, without
further act, become the property of Lessor and part of the Cars. Upon return of
the Cars, Lessee will be responsible for any cost and expense due to Lessee not
providing Lessor with sufficient maintenance and regulatory documentation.

 

(c)                                  Lessee will not make or authorize any
improvement, change, addition or alteration to the Cars (i) if such improvement,
change, addition or alteration will impair the originally intended function or
use of the Cars or impair the value of the Cars as it existed immediately prior
to such improvement, change, addition or alteration; (ii) unless the parts
installed are new and in compliance with all rules and recommendations of AAR
and FRA; (iii) if any parts installed in or attached to or otherwise becoming a
part of the Cars as a result of any such improvement, change, addition or
alteration shall not be readily removable without damage to the Cars (unless
such improvement is mandated by AAR, FRA or other agency or organization having
jurisdiction over the Cars) or (iv) without prior written consent of Lessor. All
such parts shall be and remain free and clear of any Liens.  Any such part
attached to any Car shall, without further act, become the property of Lessor
and part of the Cars.

 

Taxes

Lessee will be obligated to pay all taxes, penalties or interest incurred,
levied or assessed on the Car(s) or the lease for the time period covered.
Lessee may contest the taxes in good filth by appropriate legal or
administrative proceedings. In the event taxes are contested, Lessee remains
liable for any resulting tax, penalty, or interest. Lessee will make and file
any tax reports that are required. Lessee will reimburse Lessor for any damages
resulting from failure to pay or discharge any items, taxes or interest levied
or assessed on the Car(s) or the lease.

 

4

--------------------------------------------------------------------------------


 

Insurance

Lessee shall maintain at all times. on the Cars, at its expense, “all-risk”
physical damage insurance and comprehensive general liability insurance
(covering bodily injury, property damage and pollution exposures, including, but
not limited to, contractual liability and products liability) in such amounts,
against such risks, in such form and with such insurers as shall be satisfactory
to Lessor, provided, that the amount of “all-risk” physical damage insurance
shall not be less than 100% of the replacement value of the Cars as of such
date. It is required that the Insurer give Lessor at least thirty (30) days
prior written notice of any alteration in or cancellation of the terms of such
policy, and require that the interests of Lessor be continually insured
regardless of any breach of or violation by Lessee of any warranties,
declarations or conditions contained in. such insurance policy. In no event
shall Lessor be responsible for premiums, warranties or representations to any
Insurer or agent thereof. At Lessor’s option, Lessee shall furnish to Lessor a
certificate or other evidence satisfactory to Lessor that such insurance
coverage is in effect, provided, however, that Lessor shall be under no duty to
ascertain the existence or adequacy of such insurance.

 

Indemnity

Lessee shall indemnify Lessor from any claims, actions, costs, damages, losses,
liabilities, expenses, injuries (including without limitation, the reasonable
cost of investigating and defending against any claim for damages) fines or
penalties, including losses related to damage caused to or by materials placed
in the Car(s) which may at any time be imposed upon incurred by or asserted or
awarded against Lessor in connection with (a) the manufacture, design, use,
operation, possession, storage, abandonment repair, maintenance lining, cleaning
or return of the Car(s) during the term of the Agreement or (b) any present or
future applicable law, rule or regulation, including without limitation common
law and environmental law, related to the release, remove, discharge or
disposition, whether intentional or unintentional of any materials from or
placed in a Car during the term of this Agreement.

 

Markings

It is understood that car(s) will operate under Lessee’s reporting marks. Lessee
will be responsible, at its sole expense, for changing all reporting marks and
other related designations on each car, including AEI tags, back to reporting
marks and designations specified by Lessor prior to the last loaded move of the
cars in Lessee’ service, and Lessee shall give Lessor at least sixty (60) days
prior written notice of the date of such last loaded move.

 

Other Terms

For lease terms 15 years or greater, GE Railcar Services will evaluate the need
for minimum financial covenants including, but not limited to, minimum tangible
net worth and minimum liquidity which will be defined based upon the specifics
of the proposed lease (e.g., number of cars, credit rating of Lessee, etc.). The
proposed lease is contingent upon, among other things, the Lessee and GE Railcar
Services agreeing to these minimum financial covenants.

 

5

--------------------------------------------------------------------------------


 

Delivery

Subject to availability, manufacturing capabilities, and Lessor’s ability to
complete the purchase of a sufficient number of Car(s), the Car(s) specified are
forecast to be delivered to Lessee from point of manufacture within the
approximate number of weeks identified in the above matrix. The delivery
schedule is subject to change without notice.

 

Accepted on behalf of:

Accepted on behalf of:

South Dakota Soybean Processors, LLC

General Electric Railcar Services Corporation

 

 

 

 

By:

/s/ Rodney Christianson

 

By:

/s/

 

 

 

Title:

CEO

 

Title:  Vice President

 

 

Date:

11/27/03

 

Date:

 

 

 

6

--------------------------------------------------------------------------------


 

MECHANICAL SPECIFICATIONS

 

5400 cu ft gravity hopper

 

Item Description

 

Hatch Size

24” Aluminum battenless

 

 

Hatch Type

Trough

 

 

Unload Gate Type

Miner

 

 

Unload Gate Size

30 x 30

 

 

Exterior Paint Requirement

Custom

 

 

Cubic Capacity From

5400

 

 

Cubic Capacity To

5,401

 

 

Interior Paint

No

 

 

Vibrator Brackets

Yes

 

 

No. of Compartments

3

 

 

Truck Size

100 Ton Trucks 6 ½ X 12 Std

 

 

Total Weight on Rails

286,000

 

 

Year Built

2004

 

 

Logo Applied

South Dakota Soybean Processors.

 

7

--------------------------------------------------------------------------------


 

General Electric Railcar Services Corporation

6200 So. Syracuse Way, Suite 125

Englewood, CO 80111

Phone (303) 721-7827, Fax (303) 779-8092

 

11/25/2003

 

Mr. Rodney Christianson

South Dakota Soybean Processors, LLC

100 Caspian Avenue, Box 500,

Volga, SD 57071

 

Dear Mr. Christianson,

 

In response to your inquiry, General Electric Railcar Services Corporation is
pleased to submit the following Net Service lease quotation for:

 

 

Quantity

 

6-6

 

Car Description

 

Commodity

 

 

 

 

 

5,400 cu. ft. aluminum gravity hopper cars

 

Meal Soybean

 

 

We have attached the mechanical specifications for the equipment quoted. If you
have any questions regarding these specifications, please call me or Gail Moore,
your customer development representative. If our proposal meets with your
approval, please make one copy of the proposal letter, sign the original fax and
fax it to Gail Moore at 312-853-5160. Kindly mail two copies with original
signatures to the attention of the Contract Administration Department at 161
North Clark Street, Chicago, IL 60601. Upon acceptance by GE Railcar, we will
process your order, assign a rider number and return one fully executed rider to
you.

 

The terms and conditions of the proposed lease are outlined in the attached
rider and together with your existing Master Car Leasing Agreement No.
8105-83-02 Will become the lease agreement upon execution and acceptance by both
parties. This transaction remains subject to CE Railcar management’s approval
until the rider is executed by GE Railcar.

 

This quote will remain in effect until 10/25/2003.  In our normal course of
business, we may have provided quotations for these cars to other customers.
Therefore, our acceptance of your order is subject to continued availability of
the cars.

 

We hope this proposal meets your requirements. We look forward to your order and
servicing your future needs.

 

Sincerely,

 

Warren Sonaty

 

cc: Gail Moore

 

Judy LeVoy

Customer Development Representative

 

Order Fulfillment Specialist

General Electric Railcar Services Corporation

 

General Electric Railcar Services Corporation

161 North Clark Street

 

161 North Clark Street

Chicago, IL 60601

 

Chicago, IL 60601

Phone: 312-853-5113

 

Phone: 312-853-5153

Fax: 312-853-5160

 

Fax: 312-853-5160

 

8

--------------------------------------------------------------------------------


 

DATE:  11/25/2003

QUOTE EXPIRATION Date  10/25/2003

RIDER NO.

CAR LEASING AGREEME4T NO. 8105-83-02

 

This Rider (“Rider”)is made by and between South Dakota Soybean Processors, LLC
(“Lessee”), and General Electric Railcar Services Corporation (“Lessor”), and
hereby incorporates by reference Car Leasing Agreement No. 8105-83-02 by and
between Lessee and Lessor and by such incorporation hereby constitutes a
separate agreement. The use of the terms “Car” or “Cars” shall mean the railcars
listed below.

 

Proposed Matrix

 

Opt # Car Description

 

Monthly
Rental
Rate

 

Term
(Months)

 

# of
Cars

 

Lease
Type

 

Hi-U
harge

 

Hi-U
Threshold
Miles

 

New
Cars

 

Deliver
Schedule
Weeks

 

5400 cu ft gravity hopper cars

 

$

325.00

 

216

 

6

 

Net

 

 

 

 

 

No

 

6 - 8

 

 

 

--------------------------------------------------------------------------------

* Rental Rate is in US Dollars

 

Load Limits

Lessor consents to Lessee loading railcars in excess of 263,000 pounds, but not
to exceed 286,000 pounds, total weight on rail based on the following
obligations undertaken by Lessee:

 

a.                                       Lessee will ensure all necessary
approvals are secured from railroads over which cars loaded in excess of 263,000
pounds total weight on rail shall run and will upon the written request of
Lessor furnish evidence demonstrating such approvals.

 

b.                                      Lessee will indemnify and hold harmless
Lessor and its officers, directors, employees, contractors mid agents against
any and alt loss, claims, actions, costs, liability or expense caused by running
or loading of any of the railcars in excess of 286,000 pounds total weight on
rail during the term of the lease.

 

c.                                       Lessee will indemnify Lessor against
structural damage or failures caused by the loading in excess of 286,000 pounds
total weight on rail excepting, however, ordinary wear and tear, and will,
immediately upon demand therefore, pay to Lessor the full cost of any repairs
made necessary or desirable as a result of the loading in excess of 286,000
pounds total weight on rail; such payment will be treated as additional rent due
under the lease.

 

Term

The rental of the Cars shall commence on the date that each Car arrives from the
current location thereof.

 

The term of use of the Cars shall continue for the number of months described in
the above matrix from the first day of the month following the average date of
delivery of such Car(s) to Lessee.

 

9

--------------------------------------------------------------------------------


 

Lessee’s obligation to pay rent under this rider with respect to each of the
cars will be deemed to have terminated on the later of the expiration date of
this Rider or the date that the respective car arrives at a point designated by
the Lessor plus five days.

 

Early Termination Option

Lessee will have the right to terminate this Rider per the below matrix provided
that Lessor has received written notice not less than 60 days prior to
termination.

 

This right to termination applies to the number of cars specified below:

 

ET Schedule

 

If Exercised At

 

Number of Cars

 

 

 

 

 

180

Months

 

6

 

 

Commodity

Lessee intends to use the Car(s) for service with the following commodities. The
Lessee agrees that the class of car listed above is correct for service with the
following commodities: Meal, Soybean

 

OT-5 Authority

In order to comply with the provisions of the Mileage Tariff and protect your
mileage earnings from the originating line haul carrier serving your loading
point, you should obtain verbal OT-5 authority and advise the details to GE
Railcar. Any changes in loading points must be reported.

 

Net Lease Provisions

Articles 5, Mileage Compensation: 7A. Lessor Responsibility; 7B. Lessee
Responsibility; 7C. Inspection, Maintenance, and Notification, and 7D. Shop
Repairs, of the Agreement shall not apply and are superseded by the following
provisions which shall apply:

 

Unconditional Obligations

This Lease is a net lease, and Lessee’s obligation to pay all rent and all other
amounts payable hereunder is ABSOLUTE AND UNCONDITIONAL and shall not be
affected by any circumstances of any character whatsoever, including, without
limitation, (i) any setoff, counterclaim, recoupment, defense, abatement or
reduction or any right which Lessee may have against Lessor, the manufacturer or
supplier of any of the Cars or anyone else; (ii) any defect in the title,
condition, design or operation of or lack of fitness for use of, or any damage
to, or loss of, all or any part of the Cars; or (iii) the existence of any lien
or Lessor’s lien with respect to the Cars. Each payment of rent or other amount
paid by Lessee hereunder shall be final and Lessee will not seek to recover all
or any part of such payment from Lessor for any reason whatsoever.

 

10

--------------------------------------------------------------------------------


 

Compliance with Laws; Operation and Maintenance; Additions

(a)                                  Lessee will use the Cars in a careful and
proper manner, will comply with and conform to all governmental laws, rules and
regulations and industry association rules and regulations relating thereto, and
will cause the Cars to be operated in accordance with the manufacturer’s or
supplier’s instructions or manuals. Without limitation to the generality of the
foregoing, Lessee will (i) cause the Cars to be used in compliance with all
rules and recommendations of AAR and FRA; (ii) will not permit any Car to be
loaded improperly or in excess of the load limit stenciled thereon; (iii) will
not permit any Car to be loaded with any commodity other than the Commodity
designated in applicable Riders, and (iv) will not permit any Car to be outside
the continental United States at any time, without the prior written approval of
Lessor. Any use approved by Lessor outside the United States and Canada cannot
exceed 180 days in any calendar year with respect to any Car.

 

(b)                                 The Car(s) must be maintained and returned
(i) in a condition that would not otherwise constitute a “cause for attention or
renewal” as defined in Section “A” of each rule in the Field Manual of the AAR
then in effect, (ii) without any AAR Interchange Rule 95 damage, (iii) without
the necessity for running repairs as defined in the AAR Interchange Rules, (iv)
in compliance with the AAR, DOT, FRA and all other laws and regulations of the
government or industry agency having authority over the use of the Car(s),
repair requirements, modifications, inspection and reporting and provide
supporting documentation evidencing compliance with aforementioned regulatory
bodies; and (v) suitable for the immediate loading, transporting, and unloading
of commodities as defined in the Rider. Lessee will be responsible for all
expenses during and at the end of the Lease term. Lessee will, at its own
expense, keep and maintain the Cars in good repair, condition and working order
and furnish all parts, replacements, mechanisms, devices and servicing required
therefor so that the value, condition and operating efficiency thereof will at
all times be maintained and preserved, reasonable wear and tear excepted. Lessee
will cause each Car to be maintained in conformance with all rules and
regulations of AAR and ERA and, if mandated, modified so that it will qualify
for unrestricted interchange in the United States and Canada and remain suitable
for loading, transporting and unloading the Commodity. All such repairs, parts,
mechanisms, devices, replacements and modifications shall immediately, without
further act, become the property of Lessor and part of the Cars. Upon return of
the Cars, Lessee will be responsible for any cost and expense due to Lessee not
providing Lessor with sufficient maintenance and regulatory documentation.

 

(c)                                  Lessee will not make or authorize any
improvement, change, addition or alteration to the Cars (i) if such improvement,
change, addition or alteration will impair the originally intended function or
use of the Cars or impair the value of the Cars as it existed immediately prior
to such improvement, change, addition or alteration; (ii) unless the parts
installed are new and in compliance with all rules and recommendations of AAR
and FRA; (iii) if any parts installed in or attached to or otherwise becoming a
part of the Cars as a result of any such improvement, change, addition or
alteration shall not be readily removable without damage to the Cars (unless
such improvement is mandated by AAR, FRA or other agency or organization having
jurisdiction over the Cars) or (iv) without prior written consent of Lessor. All
such parts shall be and remain free and clear of any Liens. Any such part
attached to any Car shall, without further act, become the property of Lessor
and part of the Cars.

 

11

--------------------------------------------------------------------------------


 

Taxes

Lessee will be obligated to pay all taxes, penalties or interest incurred,
levied or assessed on the Car(s) or the lease for the time period covered.
Lessee may contest the taxes in good faith by appropriate legal or
administrative proceedings. In the event taxes are contested, Lessee remains
liable for any resulting tax, penalty, or interest.  Lessee will make and file
any tax reports that are required. Lessee will reimburse Lessor for any damages
resulting from failure to pay or discharge any items, taxes or interest levied
or assessed on the Car(s) or the lease.

 

Insurance

Lessee shall maintain at all times on the Cars, at its expense, “all-risk”
physical damage insurance and comprehensive general liability insurance
(covering bodily injury, property damage and pollution exposures, including, but
not limited to, contractual liability and products liability) in such amounts,
against such risks, in such form and with such insurers as shall be satisfactory
to Lessor; provided, that the amount of “all-risk” physical damage insurance
shall not be less than 100% of the replacement value of the Cars as of such
date. It is required that the insurer give Lessor at least thirty (30) days
prior written notice of any alteration in or cancellation of the terms of such
policy, and require that the interests of Lessor be continually insured
regardless of any breach of or violation by Lessee of any warranties,
declarations or conditions contained in such insurance policy. In no event shall
Lessor be responsible for premiums, warranties or representations to any insurer
or agent thereof. At Lessor’s option, Lessee shall furnish to Lessor a
certificate or other evidence satisfactory to Lessor that such insurance
coverage is in effect, provided, however, that Lessor shall be under no duty to
ascertain the existence or adequacy of such insurance.

 

Indemnity

Lessee shall indemnify Lessor from any claims, actions, costs, damages, losses,
liabilities, expenses, injuries (including without limitation, the reasonable
cost of investigating and defending against any claim for damages) fines or
penalties, including losses related to damage caused to or by materials placed
in the Car(s) which may at any time be imposed upon incurred by or asserted or
awarded against Lessor in connection with (a) the manufacture, design, use,
operation, possession, storage, abandonment repair, maintenance lining, cleaning
or return of the Car(s) during the term of the Agreement or (b) any present or
future applicable law, rule or regulation, including without limitation common
law and environmental law, related to the release, remove, discharge or
disposition, whether intentional or unintentional of any materials from or
placed in a Car during the term of this Agreement.

 

Markings

It is understood car(s) will operate under Lessee’s reporting marks. Lessor
shall be responsible, at its sole expense, for remarking cars to Lessee’s
reporting mark as Cars enter Lessee’s service. Lessee will be responsible, at
its sole expense, for changing all reporting marks and other related
designations on each car, including AEI tags, back to reporting masks and
designations specified by Lessor prior to the last loaded move of the cars in
Lessee’ service, and Lessee shall give Lessor at least sixty (60) days prior
written notice of the date of such last loaded move.

 

12

--------------------------------------------------------------------------------


 

Freight

Lessor shall be responsible for all freight charges incurred in the shipment of
the Cars to Lessee’s initial loading point. Lessee shall be responsible for all
freight charges incurred in the return of the Cars to Lessor’s designated
location.

 

Delivery

Subject to availability, the Car(s) specified in this proposal are forecast to
be delivered within the approximate number of weeks identified in the above
matrix after the order is received. The delivery schedule is subject to change
without notice.

 

Accepted on behalf of:

Accepted on behalf of:

South Dakota Soybean Processors, LLC

General Electric Railcar Services Corporation

 

 

 

 

By:

/s/ Rodney Christianson

 

By:

/s/

 

 

 

Tide:

CEO

Title:

Vice President

 

 

 

Date:

11/24/03

Date:

 

 

 

13

--------------------------------------------------------------------------------


 

MECHANICAL SPECIFICATIONS

 

5400 cu ft gravity hopper

 

Item Description

 

Lining Required

 

No

 

 

 

Hatch Type

 

Trough

 

 

 

Unload Gates Type

 

Gravity

 

 

 

Unload Gates Size

 

30 x 30

 

 

 

Cubic Capacity From

 

5,400

 

 

 

Cubic Capacity To

 

5,401

 

 

 

Interior Paint

 

No

 

 

 

Vibrator Brackets

 

No

 

 

 

Truck Size

 

6.5 x 9 – 110 Ton

 

 

 

Total Weight on Rails

 

286,000

 

14

--------------------------------------------------------------------------------